Title: James Madison to Francis W. Eppes, 21 June 1828
From: Madison, James
To: Eppes, Francis


                        
                            
                                
                            
                            
                                
                                    
                                
                                [21 June 1828?]
                            
                        
                        
                        Mrs. Madison receives your kind remembrance of her with the sensibility of an old friend, as you justly
                            consider her, and desires me to offer you, & Mrs. Eppes her affecti[o]nate wishes for your happiness: to which I
                            add mine with assurances of my cordial esteem & regard
                        
                        
                            
                                J. M.
                            
                        
                    